Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kelly (U.S. Pub. 2019/0334920 A1).
With respect to claims 1, 11 and 17, Kelly et al. discloses a method, a system, a non-transitory computer readable medium storing instruction thereon that, when executed by the processor, cause a computing device to: 
generating an authenticated data structure of a distributed digital ledger transaction network, the authenticated data structure comprising a data tree storing data within a plurality of nodes (i. e., “the MPT (316) may be a data structure that resembles a binary tree that encompasses hashes. More precisely, the MPT (316) may be a binary hash tree. The architecture of the MPT (316) is described in further detail below with respect to FIG. 6.  Furthermore, the MPT (316) may serve as an efficient and secure mechanism for verifying (or otherwise authenticating) the contents of potentially large data structure such as, for example, the transaction set (320)” (0073) or “Step 1000, a transaction package is obtained. In one embodiment of the invention, the transaction package may be obtained after being broadcasted, by another blockchain node, across the blockchain network…The user private and public keys may be asymmetric encryption keys used to implement transaction authentication.”(0122) and fig. 10A shows stored transaction is confirmed is authentic step 1004 and stored at step transaction memory pool 1006, further, step 1024 generate Markla patricia tree (PMT) for proposed transition set (authentication transaction3 from step 1006 and step 1026 “the MPT root may refer to a topmost node in the MPT, which may be representative of the aggregated cryptographic hash for all transactions specified in the proposed transaction set (generated in Step 1022)”(0129))); 
determining a first configurable storage management rule for a computer node of the distributed digital ledger transaction network that is different than a second configurable storage management rule for at least one other computer node of the distributed digital ledger transaction network (i.e., “MLS (210) may refer to digital security and privacy protection measures directed to safeguarding datacenter and/or cloud computing management….MLS (210) measures include, but are not limited to: centralized user management, management authentication…identify and access management”(0035) and Examiner assert centralized user management, and management authentication are different as claimed invention and “In Step 1046, after determining (in Step 1044) that the proposed block hash (obtained in Step 1042) satisfies the target criterion for the proposed block, the proposed block (generated in Step 1030) is broadcasted to one or more peer nodes in the blockchain network. In one embodiment of the invention, a peer node may refer to a blockchain node (of a subset of blockchain nodes in the blockchain network) with which the BBG (whom may be performing the various steps of FIGS. 10A-10C) directly communicates. Further, a peer node may refer to any blockchain node within a specified next-hop cost away from the BBG in a blockchain network topology. Each peer node subsequently propagates the broadcast to their respective peer nodes, and so on, until all blockchain nodes in the blockchain network receive the proposed block” (0135) and its configurable the storage management rule as claimed invention ); and 
maintaining the authenticated data structure at the computer node based on the first configuration storage management rule (i.e., “Each peer node subsequently propagates the broadcast to their respective peer nodes, and so on, until all blockchain nodes in the blockchain network receive the proposed block”(0135) and “Further, in participating in the implementation of the blockchain network (100), each blockchain node (102A-102H) may maintain a copy of a distributed database—i.e., a blockchain—which tracks transactions (described) between blockchain nodes (102A-102H). Moreover, each blockchain node (102A-102H) may play the role of a cloud security provider (CSP), a cloud security requestor (CSR), a blockchain block generator (BBG), a data feed service (DFS), or a combination thereof. Blockchain nodes (102A-102N) in reference to these aforementioned roles are described in further detail below with respect to FIGS. 2A-2” (0027)).  
With respect to claim 9, Kelly et al. discloses wherein determining the first configurable storage management rule for the computer node comprises determining the first configurable storage management rule based on at least one of a role of the computer node within the distributed digital ledger transaction network (i.e., “in participating in the implementation of the blockchain network (100), each blockchain node (102A-102H) may maintain a copy of a distributed database—i.e., a blockchain—which tracks transactions (described) between blockchain nodes (102A-102H). Moreover, each blockchain node (102A-102H) may play the role of a cloud security provider (CSP), a cloud security requestor (CSR), a blockchain block generator (BBG), a data feed service (DFS), or a combination thereof. Blockchain nodes (102A-102N) in reference to these aforementioned roles are described in further detail below with respect to FIGS. 2A-2D” (0027)), one or more user preferences received via the computer node, or storage capabilities of the computer node (i.e., “a reactive management protection measure may refer to a mechanism that responds to and resolves security and privacy breaches, pertaining to management, while they may be occurring or after they have taken place. Examples of MLS (210) measures include, but are not limited to: centralized user management, management authentication, log auditing, risk management and compliance, and identity and access management.”(0035) or “User account information may refer to a set of data objects or variables that pertain to a user of the blockchain network (i.e., an operator of a blockchain node). Further, user account information may enable a user to authenticate to the blockchain network, and is further described below with respect to FIG. 6A” (0043)).  
With respect to claim 10, Kelly et al. discloses further comprising: determining a third configurable storage management rule for the computer node of the distributed digital ledger transaction network that is different than the first configurable storage management rule and the second configurable storage management based on a change in user preferences for the computer node or a change in storage capacity of the computer node (i.e., “a reactive management protection measure may refer to a mechanism that responds to and resolves security and privacy breaches, pertaining to management, while they may be occurring or after they have taken place. Examples of MLS (210) measures include, but are not limited to: centralized user management, management authentication, log auditing, risk management and compliance, and identity and access management.” (0035) or “User account information may refer to a set of data objects or variables that pertain to a user of the blockchain network (i.e., an operator of a blockchain node). Further, user account information may enable a user to authenticate to the blockchain network, and is further described below with respect to FIG. 6A”(0043)); and maintaining the authenticated data structure at the computer node based on the third configuration storage management rule (i.e., “Further, in participating in the implementation of the blockchain network (100), each blockchain node (102A-102H) may maintain a copy of a distributed database—i.e., a blockchain—which tracks transactions (described) between blockchain nodes (102A-102H). Moreover, each blockchain node (102A-102H) may play the role of a cloud security provider (CSP), a cloud security requestor (CSR), a blockchain block generator (BBG), a data feed service (DFS), or a combination thereof. Blockchain nodes (102A-102N) in reference to these aforementioned roles are described in further detail below with respect to FIGS. 2A-2” (0027)).  
With respect to claim 16, Kelly et al. discloses further  wherein associating the one or more nodes of the state tree component with the one or more nodes of the state tree comprises associating the one or more nodes of the state tree component to the one or more nodes of the state tree that correspond to user accounts that remain unchanged after the change in state (“User account information may refer to a set of data objects or variables that pertain to a user of the blockchain network (i.e., an operator of a blockchain node). Further, user account information may enable a user to authenticate to the blockchain network, and is further described below with respect to FIG. 6A” (0043)).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series for distributed digital ledger transaction. Thus the claims are directed to a statutory category, because a series of distributed digital ledger transaction (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite generating an authenticated data structure of a distributed digital ledger transaction network, determining a first configurable storage manage rue for a computer node of the distributed digital ledger transaction network that is different than a second configurable storage management rule for at least one other computer node of the distributed digital ledger transaction network and maintaining the authenticated data structure at the computer node based on the configuration storage management rule.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to distribute digital ledger transaction.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions method and system for distributed digital ledger transaction. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and system for distributed digital ledger transaction.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Allowable Subject Matter
Claims 2-4, 12-13  and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein: determining the first configurable storage management rule for the computer node comprises determining a data storage deletion rule for deleting completed subtrees of the data tree; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining that a subtree of the data tree is complete, the subtree comprising a subtree root node and a plurality of child nodes; and deleting the plurality of child nodes of the subtree based on the data storage deletion rule; wherein: the authenticated data structure further comprises a database, and nodes of the data tree are mapped to entries in the database; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises deleting a plurality of entries in the database that correspond to the plurality of child nodes of the subtree based on the data storage deletion rule; wherein generating the authenticated data structure comprising the data tree comprises generating a transaction data structure comprising a transaction tree that includes nodes storing data representative of transactions executed across the distributed digital ledger transaction network.  
Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein generating the authenticated data structure comprising the data tree comprises generating a state data structure comprising a state tree that includes nodes storing data representative of user accounts of the distributed digital ledger transaction network; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining a change in state of the distributed digital ledger transaction network; and overwriting the state tree of the state data structure with a subsequent state tree based on determining the change in state.  
Claims 6-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed 
 wherein: generating the authenticated data structure comprising the data tree comprises generating a state data structure comprising a state tree that includes nodes storing data representative of user accounts of the distributed digital ledger transaction network; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining a change in state of the distributed digital ledger transaction network that corresponds to changes to one or more user accounts of the distributed digital ledger transaction network; generating a state tree component comprising one or more nodes that reflect the changes to the one or more user accounts based on the change in state; and associating the one or more nodes of the state tree component with one or more nodes of the state tree; wherein associating the one or more nodes of the state tree component with the one or more nodes of the state tree comprises associating the one or more nodes of the state tree component to the one or more nodes of the state tree that correspond to user accounts that remain unchanged after the change in state; maintaining the authenticated data structure at the computer node based on the first configuration storage management rule further comprises deleting at least one node of the state tree that corresponds to a user account that changed with the change in state.  
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses Transference Tracking, U.S. Pub. No. 2019/0188706 A1.
The patent to Bugwadia et al. disclose Automated network Device Configuration and Network Deployment, U.S. Pat. No. 8,966,018 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             August 27, 2022